Case 2:16-cr-20222-AJT-RSW ECF No...3743;.PagelD.2127 Filed 03/30/20 Page1of5

State of North Carolina

ROY COOPER
GOVERNOR

MARCH 17, 2020

EXECUTIVE ORDER NO. 118

LIMITING OPERATIONS OF RESTAURANTS AND BARS AND BROADENING
UNEMPLOYMENT INSURANCE BENEFITS IN RESPONSE TO COVID-19

WHEREAS, the undersigned issued Executive Order No. 116 on March 10, 2020 which
declared a State of Emergency to coordinate the State’s response and protective actions to address the
Coronavirus Disease 2019 (COVID-19) public health emergency and to provide for the health, safety,
and welfare of residents and visitors located in North Carolina (“Declaration of a State of Emergency”);
and

WHEREAS, the World Health Organization declared COVID-19 a global pandemic on
March 11, 2020; and

WHEREAS, on March 13, 2020, the President of the United States declared the ongoing
COVID-19 outbreak a pandemic of sufficient severity and magnitude to warrant an emergency
declaration for all states, tribes, territories, and the District of Columbia pursuant to section 501(b) of
the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121-5207 (the
“Stafford Act’); and

WHEREAS, on March 13, 2020, the President of the United States pursuant to Sections
201 and 301 of the National EmergenciesAct, 50 U.S.C. § 1601, ef seg. and consistent with
Section 1135 of the Social Security Act, as amended (42 U.S.C. § 1320b-5), declared that the
COVID-19 outbreak in the United States constitutes a national emergency, retroactive to March
1, 2020; and

WHEREAS, on March 14, 2020, the undersigned issued Executive Order No. 117 which
prohibited mass gatherings of more than one hundred (100) people in the State of North Carolina and
closed K-12 public schools to limit the spread of COVID-19; and

WHEREAS, on March 15, 2020, the Centers for Disease Control (“CDC”) updated their
guidance for large events and mass gatherings, and recommended that for the next eight (8) weeks,
organizers (whether groups or individuals) cancel or postpone in-person events that consist of fifty
(50) people or more throughout the United States; and

WHEREAS, on March 16, 2020, the White House issued new guidelines called The
President’s Coronavirus Guidelines for America -- 15 Days to Slow the Spread of Coronavirus
(COVID-19), calling on people to “avoid social gatherings in groups of more than ten (10) people”;
and

WHEREAS, the undersigned, pursuant to Section 401 of the Stafford Act is requesting a
major disaster declaration from the United States Federal Government; and
Case 2:16-cr-20222-AJT-RSW ECF No. 374-3, PagelD.2128 Filed 03/30/20 Page 2 of 5

WHEREAS, the North Carolina Department of Health and Human Services(“NCDHHS”)
confirmed that the number of cases of COVID-19 in North Carolina continues to rise; and

WHEREAS, Executive Order No. 116 invoked the Emergency Management Act, and
authorizes the Governor to exercise the powers and duties set forth therein to direct and aid in the
response to, recovery from, and mitigation against emergencies; and

WHEREAS, the Governor has established the Novel Coronavirus Task Force on COVID-19
to work with state, local, and federal partners in responding to challenges posed by COVID-19; and

WHEREAS, NCDHHS has organized a Public Health Incident Management Team to manage
the public health impacts of COVID-19 in this state; and

WHEREAS, COVID-19 has caused and will continue to cause substantial economic
disruption in North Carolina, including disruptions to employees and employers; and

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(a)(1), the undersigned may utilize all
available State resources as reasonably necessary to cope with an emergency, including the transfer
and direction of personnel or functions of State agencies or units thereof for the purpose of performing
or facilitating emergency services; and

WHEREAS, the Governor, Secretary of Public Safety, and Director of Emergency
Management have the authority to act under N.C. Gen. Stat. §§ 166A-19.10, 166A-19.12, and 166A-
19.30(a)-(b); and

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.10(b)(4) gives the Governor the authority
to “cooperate and coordinate” with the President of the United States; and

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.12(3)(e), the Division of Emergency
Management must coordinate with the State Health Director to revise the North Carolina Emergency
Operations Plan as conditions change, including making revisions to set “the appropriate conditions
for quarantine and isolation in order to prevent the further transmission of disease; and

WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(a)(2), during a Gubernatorially
declared State of Emergency, the Governor has the power to “give such direction to state and local law
enforcement officers and agencies as may be reasonable and necessary for the purpose of securing
compliance with the provisions of this article; and

WHEREAS, pursuant to N.C. Gen. Stat. § 130A-145(a), the State Health Director has the
power to exercise quarantine and isolation authority when the public health is endangered; and

WHEREAS, quarantine authority is defined by N.C. Gen. Stat. § 130A-2(7a) to mean the
authority to issue an order to limit the freedom of movement or action of persons or animals which
been exposed to or are reasonably suspected of having been exposed to a communicable disease or
communicable condition for a period of time as may be necessary to prevent the spread of that disease;
and

WHEREAS, under N.C. Gen. Stat. § 130A-2(3), an “imminent hazard” is defined as a situation
that is likely to cause an immediate threat to human life, an immediate threat of serious physical injury,
an immediate threat of serious adverse health effects, or a serious risk of irreparable damage to the
environment if no immediate action is taken; and

WHEREAS, under N.C. Gen. Stat. § 130A-20(a), if the Secretary of Health and Human
Service determines that an imminent hazard exists, the Secretary may order the owner, lessee, operator,
or other person in control of the property to abate the imminent hazard; and

WHEREAS, quarantine authority is defined by N.C. Gen. Stat. § 130A-2(7a) to also mean the
authority to issue an order to limit access by any person or animal to an area of facility that may be
contaminated with an infection agent; and

WHEREAS, further action is necessary to protect the health and safety of the residents of
North Carolina, slow the spread of the COVID-19 outbreak, protect our most vulnerable citizens, and
avoid strain on our health care system; and
Case 2:16-cr-20222-AJT-RSW ECF No. 374-3, PagelD.2129 Filed 03/30/20 Page 3of5

WHEREAS, the undersigned has sought and obtained the necessary concurrence from the
Council of State consistent with the Governor’s emergency powers authority in N.C. Gen. Stat. § 166A-
19.30(b) for Sections 2 and 3 of this Order, and reserves the right to act under N.C. Stat. §§ 166A-
19.10 and 166A-19.30(a).

NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and the
laws of the State of North Carolina, IT IS ORDERED:

Section 1. Limiting the Sale of Food and Beverages, to Carry-Out, Drive-Through, and
Delivery Only.

(a) Pursuant to the following authorities, the Governor, in consultation and at the recommendation
of the state Secretary of Health and Human Services, the State Emergency Management
Director, and the State Health Director, orders the following limitations on the sale of food and
beverages to carry-out, drive-through, and delivery only:

(i) Per N.C. Gen. Stat. §§ 166A-19.30(c),-19.31(b)(2), the Governor has authority to
restrict or prohibit the operation of business establishments and other place to or from
which people may travel or at which they may congregate;

(ii) Per N.C. Gen. Stat. § 166A-19.10(b)(4), giving the Governor authority to “cooperate
and coordinate” with the President of the United States, who issued guidelines
directing the reduction of the congregating of persons to no more than ten (10) people
the President’s Coronavirus Guidelines for America, March 16, 2020, and this Order
is cooperating therewith;

(iii) Per N.C. Gen. Stat. § 166A-19.12(3)(e), the Division of Emergency Management must
coordinate with the State Health Director to revise the North Carolina Emergency
Operations Plan as conditions change, including making revisions to set “the
appropriate conditions for quarantine and isolation in order to prevent the further
transmission of disease,” and the Emergency Management Director and State Health
Director having done so, have recommended the Governor order the actions identified
in this Section;

(iv) Per N.C. Gen. Stat. § 130A-20(a), the Secretary has determined an imminent hazard
exists and that entities subject to this Section must limit the sale of food and beverages
to carry-out, drive-through, and delivery only in order to abate the hazard, and has
issued an order of abatement dated March 17, 2020;

(v) Per N.C. Gen. Stat. § 130A-145(a), the State Health Director is exercising quarantine
and isolation authority to limit access to facilities that sell food and beverage to carry-
- out, drive-through and delivery services only.

(vi) Per N.C. Gen. Stat. § 166A-19.30(a)(2), during a Gubernatorially declared State of
Emergency, the Governor has the power to “give such direction to state and local law
enforcement officers and agencies as may be reasonable and necessary for the purpose
of securing compliance with the provisions of this article that restaurants are restricted
to carry-out, drive-through, delivery, and onsite consumption in outdoor seating areas,
subject to mass gathering restrictions to create an environment where staff and patrons
maintain social distancing (at least 6 feet from other people) whenever possible. Bars
are directed to close. These restrictions are effective as of 5:00pm, Tuesday, March 17,
2020 until March 31, 2020, or until this Order is rescinded or replaced.

(b) For the purposes of this Order, restaurants are defined as permitted food establishments, under
N.C. Gen. Stat. § 130A-248, and other establishments that both prepare and serve food,
including but not limited to, restaurants, cafeterias, food halls, dining halls, food kiosks at
airports and shopping centers, or educational institutions, (“food courts”), as well as private or
members-only clubs where food and beverages are permitted to be consumed on premises.
Case 2:16-cr-20222-AJT-RSW ECF No. 374-3, PagelD.2130 Filed 03/30/20 Page 4of5

(c) For purposes of this Order, bars are defined as establishments that are not restaurants and that
have a permit to sell alcoholic beverages for onsite consumption, under N.C. Gen. Stat. § 18B-
1001.

(d) This Order does not direct the closure of retail beverage venues that currently provide for the
sale of beer, wine, and liquor for off-site consumption only. It also does not require the closure
of production operations at breweries, wineries, or distilleries.

(e) This Order does not affect grocery stores, pharmacies, convenience stores, gas stations and
charitable food distribution sites to the extent they sell or distribute prepared food. However,
sit-down food or beverage service within these facilities is prohibited.

(f) Ifthe Alcoholic Beverage Control Commission “ABC Commission” identifies other state laws,
regulations, and policies that may affect bars, restaurants, and other dining establishments
identified in this Section, it is directed to inform the Office of the Governor in writing. Upon
written authorization from the Office of the Governor, the ABC Commission may interpret
flexibly, modify, or waive those state laws, regulations and policies, as appropriate, and to the
maximum extent permitted under applicable state and federal law, to effectuate the purposes
of this Order.

(g) In light of this Executive Order, Executive Order No. 117 Section 1(b) (March 14, 2020) is
revised as follows:

“A mass gathering does not include normal operations at airports, bus and train stations,
medical facilities, libraries, shopping malls and centers. It also does not include office
environments, factories, grocery stores, and child care centers.”

These locations or facilities, however, are subject to the dine-in food and beverage restrictions
listed in this Order.

Section 2. Unemployment Insurance Policy Related to COVID-19

The undersigned has sought and obtained the necessary concurrence from the Council of State
consistent with the Governor’s emergency powers authority in N.C. Gen. Stat. § 166A-19.30 (b), and
reserves the right to act under N.C. Stat. §§ 166A-19.10 and 166A-19.30(a).

The Department of Commerce, through the Secretary of Commerce and Assistant Secretary of
the Division of Employment Security, is directed to ensure that individuals who, as a result of COVID-
19, are separated from employment, have had their hours of employment reduced, or are prevented
from working due to a medical condition caused by COVID-19 or due to communicable disease control
measures, shall be eligible for unemployment benefitsto the maximum extent permitted
by federal law. For purposes of this Executive Order, communicable disease control measures shall
include quarantine or isolation directives or orders related to COVID-19 issued by the State of North
Carolina, the federal government, a local governmental entity, or a medical or public health
professional.

Section 3. Unemployment Insurance Changes

(a) To provide the necessary unemployment benefits to those affected by COVID-19, the
Department of Commerce is authorized, to the maximum extent permitted under federal
law, and for so long as the Declaration of a State of Emergency regarding COVID-19, dated
March 10, 2020, remains in place, to interpret flexibly or waive, as appropriate, the following:

i. the one-week waiting period for benefits (N.C. Gen. Stat. § 96-14.1(b));

ii. | the able to work and available to work requirements (N.C. Gen. Stat. § 96-14.9(b));
iii, the work search requirements (N.C. Gen. Stat. § 96-14.9(b));
iv. the actively seeking work requirements (N.C. Gen. Stat. § 96-14.9(e)); and

v. the “lack of work” requirement of the unemployed provisions of N.C. Gen. Stat. § 96-
15.01(b)(2)(a).
Case 2:16-cr-20222-AJT-RSW ECF No. 374-3, PagelD.2131 Filed 03/30/20 Page 5 of 5

(b) The Department of Commerce is further directed not to allocate charges to employers’
accounts for individuals who are paid benefits for reasons related to COVID-19 (N.C. Gen.
Stat. § 96-11.2 and 96-11.3(b)). The Department of Commerce shall separately account for
these expenditures so that the State of North Carolina can seek reimbursement from the federal
government.

(c) If the Department of Commerce identifies other state laws, regulations, and policies
that may inhibit the fair and timely distribution of unemployment benefits to those affected by
COVID-19, it is directed to inform the Office of the Governor in writing. Upon written
authorization from the Office of the Governor, the Department of Commerce may interpret
flexibly, modify, or waive those state laws, regulations, and policies, as appropriate, to the
maximum extent permitted under applicable federal law to effectuate the purposes of this
Order.

(d) The Department of Commerce is ordered to postpone all mandatory in-person contact with
individuals seeking unemployment benefits, including but not limited to the Employability
Assessment Interview, as long as the State of Emergency for COVID-19 remains in effect. The
Department of Commerce is further ordered to provide reasonable means for the filing of initial
claims and weekly certifications, including both telephone and internet access.

Section 4. Enforcement

(a) Pursuant to N.C. Gen. Stat. § 166A-19.30(a)(2), the provisions of this Order shall be enforced
by state and local law enforcement officers.

(b) Violations of this Order may be subject to prosecution pursuant to N.C. Gen. Stat. § 166A-
19.30(d) and is punishable as a Class 2 misdemeanor in accordance with N.C. Gen, Stat. § 14-
288.20A.

Section 5. Effective Date

Section | of this Executive Order is effective as of 5:00 pm, Tuesday, March 17, 2020 through
March 31, 2020. The remainder of this Executive Order is effective immediately and shall remain in
effect until rescinded or superseded by another applicable Executive Order. An Executive Order
rescinding the Declaration of a State of Emergency will automatically rescind this Executive Order.

IN WITNESS WHEREOF, | have hereunto signed my name and affixed the Great Seal of
the State of North Carolina at the Capitol in the City of Raleigh, this 17" day of March in the year of
our Lord two thousand and twenty.

14, Linn

Roy Coop?
Governor

ATTEST:

Rodney Z Maddox

Chief Deputy Secretary of State

 
